In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00044-CR


                  QUINCY DEWAYNE YARBROUGH, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
            Trial Court No. B19404-1302, Honorable Edward Lee Self, Presiding

                                      April 15, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Quincy Dewayne Yarbrough appeals from his conviction for tampering

with or fabricating physical evidence. On April 10, 2014, we received a request from the

court reporter requesting an extension of time wherein she stated that appellant had not

paid or made arrangements to pay for the record. Furthermore, on April 11, 2014, we

received a request from the trial court clerk requesting an extension of time because

appellant has failed to pay or make arrangements to pay for the clerk’s record.
       Accordingly, we abate this appeal and remand the cause to the 242nd District

Court (trial court) for further proceedings. Upon remand, the trial court shall determine

the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant is entitled to a free record, and,

       4. if appellant is represented by counsel, whether counsel has been
          ineffective by failing to pay for or make arrangements to pay for the
          appellate record.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by May 15, 2014.

Should further time be needed to perform these tasks, then same must be requested

before May 15, 2014. Furthermore, the court reporter’s and trial court clerk’s requests

for extensions of time are granted, and the records will not be due until further notice

from this court.

       It is so ordered.

                                                                 Per Curiam

Do not publish.




                                             2